  Case 2:20-cv-03675-SDW Document 6 Filed 04/21/20 Page 1 of 12 PageID: 344



                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


 JORGE V. S.,                                            Civil Action No. 20-3675 (SDW)

                Petitioner,

        v.                                                            OPINION

 CHARLES GREEN, et al.,

                Respondents.


WIGENTON, District Judge:

       Presently before the Court is the petition for a writ of habeas corpus of Petitioner, Jorge V.

S., filed pursuant to 28 U.S.C. § 2241. (ECF No. 1). Following an order to answer, the

Government filed a response to the petition (ECF No. 4), to which Petitioner has replied. (ECF

No. 5). For the following reasons, this Court will deny the habeas petition without prejudice.



I. BACKGROUND

       Petitioner is a native and citizen of Ecuador who illegally entered the United States in 1999.

(Document 2 attached to ECF No. 4 at 3). Petitioner thereafter moved to New Jersey, got married,

and had a child with a United States Citizen. (Id.). During his time in New Jersey, however,

Petitioner amassed a criminal history involving multiple minor criminal infractions and DUI

charges. (Id. at 3-4). As a result of these charges, Petitioner came to the attention of immigration

officials, and was taken into immigration custody in December 2016. (Id.). Petitioner thereafter

received a bond hearing in January 2017, which resulted in bond being denied. (Document 4

attached to ECF No. 4 at 1-3). Petitioner thereafter filed a bond redetermination motion, which

was ultimately granted in May 2017, resulting in his release on $6000 bond. (Document 5 attached
  Case 2:20-cv-03675-SDW Document 6 Filed 04/21/20 Page 2 of 12 PageID: 345



to ECF No. 4 at 1-2). Petitioner remained free until March 7, 2020, when he was arrested on

domestic violence charges – charges which Petitioner asserts his wife fabricated. (ECF No. 1 at

2; ECF No. 4 at 3). Petitioner was thereafter taken into immigration custody based on the new

arrest, and was scheduled for a bond redetermination hearing on April 14, 2020. (ECF No. 4 at

3). Following a hearing which Petitioner did not attend because he is in quarantine as explained

below, the immigration judge denied release finding Petitioner a danger to the community in light

of his criminal history and his wife’s allegations of domestic violence. (ECF No. 5 at 2-3).

       While detained in the facility and following the onset of the COVID-19 pandemic,

Petitioner contracted a fever. According to an affidavit submitted by Petitioner’s friend who spoke

with Petitioner over the phone, this fever reached 104 degrees and was accompanied by chest pains

and sweating. (ECF No. 1 at 5; Document 7 attached to ECF No. 1). Immigration and jail records,

however, record that Petitioner “was moved to a quarantine pod on March 30, 2020[,] due to a

fever of 100.4. However, Petitioner has not exhibited a fever since that day” and was required to

remain in a quarantine pod for fourteen days. (ECF No. 4 at 10). Petitioner’s counsel asserts in

his reply that he believes Petitioner still suffers from chest pain and has a fever, but Petitioner, in

both his petition and reply, has presented no evidence regarding Petitioner’s medical condition

other than the affidavit from Petitioner’s friend regarding Petitioner’s status on March 31 and April

1. (See ECF No. 1; ECF No. 5).



II. DISCUSSION

A. Legal Standard

       Under 28 U.S.C. § 2241(c), habeas relief may be extended to a prisoner only when he “is

in custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. §
  Case 2:20-cv-03675-SDW Document 6 Filed 04/21/20 Page 3 of 12 PageID: 346



2241(c)(3). A federal court has jurisdiction over such a petition if the petitioner is “in custody”

and the custody is allegedly “in violation of the Constitution or laws or treaties of the United

States.” 28 U.S.C. § 2241(c)(3); Maleng v. Cook, 490 U.S. 488, 490 (1989). As Petitioner is

currently detained within this Court’s jurisdiction, by a custodian within the Court’s jurisdiction,

and asserts that his continued detention violates due process, this Court has jurisdiction over his

claims. Spencer v. Kemna, 523 U.S. 1, 7 (1998); Braden v. 30th Judicial Circuit Court, 410 U.S.

484, 494-95, 500 (1973); see also Zadvydas v. Davis, 533 U.S. 678, 699 (2001).



B. Analysis

       In his habeas petition, Petitioner argues that his current conditions of confinement amount

to a denial of his Due Process rights, and that he should therefore be entitled to outright release or

a bond hearing at which the Government bears the burden of proving that he should remain

detained in light of the current ongoing COVID-19 outbreak in the New York area. Under most

circumstances, however, a conditions of confinement claim would properly arise only in a civil

rights action under 42 U.S.C. §1983, rather than in a habeas proceeding. See, e.g., Camacho Lopez

v. Lowe, No. 20-CV-563, 2020 WL 1689874, at *4-5 (M.D. Pa. Apr. 7, 2020). The relief Petitioner

seeks, however, is his release or a bond hearing adjudicating his entitlement to release, neither of

which is available through a civil rights proceedings, but both of which are standard forms of

habeas relief. See, e.g., Preiser v. Rodriguez, 411 U.S. 475, 494 (1973); Leamer v. Fauver, 288

F.3d 532, 540 (3d Cir. 2002). Petitioner’s claims therefore do not clearly fit into either category –

they raise claims normally not available through a habeas proceeding, but seek relief only available

through habeas corpus. While it is clear that a habeas petition may properly be used to challenge

either the fact, length, or execution of an order of detention, and that conditions of confinement
  Case 2:20-cv-03675-SDW Document 6 Filed 04/21/20 Page 4 of 12 PageID: 347



claims must normally be brought as a civil rights action, neither the Third Circuit nor the Supreme

Court have had occasion to directly rule on the propriety of bringing a conditions of confinement

claim in a habeas petition. Camacho Lopez, 2020 WL 1689874 at *4-5; see also Woodall v. Fed.

Bureau of Prisons, 432 F.3d 235, 241-42 (3d Cir. 2005); Coady v. Vaughn, 251 F.3d 480, 485 (3d

Cir. 2001). Although the Supreme Court has deferred that question when it has been presented in

the past, the Court has suggested that where the conditions challenged are sufficiently severe, “it

is arguable that habeas corpus will lie to remove the restraints making custody illegal.” Preiser;

411 U.S. at 499; see also Ziglar v. Abbasi, --- U.S. ---, ---, 137 S. Ct. 1843, 1862-63 (2017)

(suggesting conditions of confinement claims that are not directly redressable solely through

monetary damages may give rise to a basis for habeas jurisdiction because “necessity require[s

the] use” of “the habeas remedy” to rectify the alleged wrong). The Third Circuit has likewise

suggested that severe circumstances could give rise to a valid habeas claim based on a challenge

seeking release based solely on extreme and unconstitutional conditions of confinement. See Ali

v. Gibson, 527 F.2d 971, 975 n. 8 (3d Cir. 1978) (conditions of confinement claim could give rise

“to a possible habeas attack[, which may be] cognizable in a federal habeas action only in extreme

cases”), superseded by statute on other grounds as stated in Callwood v. Enos, 230 F.3d 627, 633

(3d Cir. 2000). Given that the parties largely agree that the COVID-19 pandemic is a significant

and extraordinary situation warranting a particularized response from jail officials, this Court will

assume for the sake of this opinion that the pandemic is a sufficiently grave circumstance to

warrant permitting petitioners to seek habeas relief through a conditions of confinement claim

which ordinarily would not be cognizable outside of a civil rights action.

       Turning to Petitioner’s actual detention, it is clear from the facts of this matter that

Petitioner is currently detained under the Government’s discretionary immigration detention
    Case 2:20-cv-03675-SDW Document 6 Filed 04/21/20 Page 5 of 12 PageID: 348



authority under 8 U.S.C. § 1226(a). Under that statute, the Government is authorized to detain or

release on parole or bond an alien pending a final order of removal. See Jennings v. Rodriguez, -

-- U.S. ---, ---, 138 S. Ct. 830, 838 (2018). Where the Government chooses to detain the alien, the

alien is free to request a bond hearing from the immigration judge. See, e.g., Borbot v. Warden

Hudson Cnty. Corr. Facility, 906 F.3d 274, 278-79 (3d Cir. 2018). At such bond hearing, the alien

bears the burden of proving that he is neither a danger to the community nor a flight risk. Id. at

279. Where an immigration judge makes a decision as to bond, and the underlying bond hearing

was not in someway violative of Due Process, “[n]o court may set aside any action or decision

taken by [the immigration judge] . . . . regarding the detention or release of any alien or the grant,

revocation, or denial of bond or parole.” Id. (quoting 8 U.S.C. § 1226(e)). The proper means of

addressing the merits of an immigration judge’s bond decision is instead an appeal before the

Board of Immigration Appeals. See 8 C.F.R. § 236.1(d). Even where a bond decision has been

issued, discretionary detainees are free to seek a redetermination of their custody status at any time

based on changed circumstances. 8 C.F.R. § 1003.19.

        Here, Petitioner received several bond hearings and was ultimately released on bond. He

was taken back into custody based on his having been arrested on domestic violence charges in

violation of his bond, was thereafter denied bond as the immigration judge found him to be

dangerous in light of the new allegations of domestic violence. As Petitioner has not in any way

shown that his underlying bond hearings were violative of Due Process other than to assert his

vehement disagreement with the immigration judge as to the legitimacy of the new domestic

violence charges,1 Petitioner is not, absent his conditions of confinement claim, entitled to a bond



1
 Although Petitioner asserts that he has submitted “proof” that his wife’s allegations of domestic
violence are false and were made because she thought him to be engaged in adultery, Petitioner
has submitted nothing of the kind - he has provided only his own allegations and an affidavit from
  Case 2:20-cv-03675-SDW Document 6 Filed 04/21/20 Page 6 of 12 PageID: 349



hearing or release. Borbot, 906 F.3d at 278-79. Petitioner’s request for release or a COVID-19

based bond hearing thus must rise or fall with his conditions of confinement claim.

       In his habeas petition, Petitioner contends that the conditions under which he is confined

amount to a Due Process violation in light of his purported medical needs and his belief that the

actions taken by the jail in which he is confined are insufficient to protect him from COVID-19.

Such a conditions claim could be construed in two fashions – as a claim asserting that the jail has

been deliberately indifferent to Petitioner’s medical needs, or as a claim asserting that the

conditions under which he is detained amount to an unconstitutional application of punishment

without a supporting conviction in violation of the Due Process Clause. As there is no clear

guidance from the Courts of Appeals or Supreme Court on how to adjudicate such claims in light

of an ongoing pandemic, many courts have found that insufficient jail action in light of the virus

can serve as a basis for release under these types of claims, see, e.g,, Rafael L.O. v. Decker, No.

20-3481, 2020 WL 1808843 (D.N.J. Apr. 9, 2020); Cristian A.R. v. Thomas Decker, et al., No. 20-

3600 (D.N.J. Apr. 12, 2020); Basank v. Decker, No. 20-2518, 2020 WL 1481503 (S.D.N.Y. Mar.

26, 2020); Castillo v. Barr, No. 20-00605, 2020 WL 1502864 (C.D. Cal. Mar. 27, 2020); Thakker

v. Doll, No. 20-480, 2020 WL 1671563 (M.D. Pa. Mar. 31, 2020); Malam v. Adducci, No. 20-

10829, 2020 WL 1672662 (E.D. Mich. Apr. 5, 2020); while many others have found that, where

the jail takes adequate precautions in light of a given petitioner’s medical history, no such relief is




the woman he was accused of being in a relationship with which states that he was not in a
relationship with her and that she did not see him strike his wife. (Document 2 attached to ECF
No. 1 at 35-36). That affidavit is largely immaterial as nothing in the record clearly demonstrates
that Petitioner did or did not strike his wife, and Petitioner appears to still be subject to domestic
violence charges which have not been dismissed. In any event, this Court has no authority to
second guess the immigration judge’s finding of dangerousness and cannot disturb the outcome of
his current bond ruling based solely on Petitioner’s disagreement with the immigration judge as to
the legitimacy or seriousness of his new domestic violence charges. 8 U.S.C. § 1226(e).
  Case 2:20-cv-03675-SDW Document 6 Filed 04/21/20 Page 7 of 12 PageID: 350



warranted. See, e.g., Dawson v. Asher, No. 20-409, 2020 WL 1304557 (W.D. Wa. Mar. 19, 2020)

(rejecting TRO request because detainees could not succeed on merits of request for relief without

at least showing concrete likelihood of actual injury as opposed to mere speculation in light of the

legitimate governmental interest in detaining aliens throughout removal proceedings); Sacal-

Micha v. Longoria, No. 20-37, 2020 WL 1518861 (S.D. Tex. Mar. 27, 2020) (rejecting habeas

TRO based on medical conditions of confinement claim as that claim normally must be brought

under § 1983, and in any event such a claim is not likely to succeed in the absence of a showing

of deliberate indifference to the detainees medical needs); Lopez v. Lowe, No. 20-563, 2020 WL

1689874 (M.D. Pa. Apr. 7, 2020) (denying request for TRO by habeas petitioner as he could not

establish deliberate indifference to his medical needs).

       Turning first to the issue of Petitioner’s medical needs, for an immigration detainee to make

out a claim for relief based on a jail official’s deliberate indifference to his medical needs under

the Due Process Clause, he must show both that he is subject to a sufficiently serious medical need,

and that jail officials have been deliberately indifferent to that need. See, e.g., Natale v. Camden

Cnty. Corr. Facility, 318 F.3d 575, 581-82 (3d Cir. 2003); Parkell v. Morgan, 682 F. App’x 155,

159-60 (3d Cir. 2017); King v. Cnty. of Gloucester, 302 F. App’x 92, 96 (3d Cir. 2008). Even

assuming that COVID-19 in and of itself is a sufficiently serious need, or that Petitioner’s 100.4

degree fever, which has since abated, is sufficiently serious to oblige the jail to take action to

alleviate the risk presented by the virus, success on such a claim would still require Petitioner to

show that officials at the jail were deliberately indifferent to that need – i.e. that Respondents

“kn[e]w of and disregard[ed] an excessive risk to inmate health or safety.” Natale, 318 F.3d at

582 (quoting Farmer v. Brennan, 511 U.S. 825, 837 (1994)). This requires that the defendant was

“both [] aware of facts from which the inference could be drawn that a substantial risk of serious
  Case 2:20-cv-03675-SDW Document 6 Filed 04/21/20 Page 8 of 12 PageID: 351



harm exists and . . . dr[e]w th[at] inference.” Id. Where some treatment or proscriptive action

designed to alleviate the medical need has been provided and the dispute is over the adequacy of

the treatment or preventative steps taken, federal courts “are generally reluctant to second guess

medical judgments and to constitutionalize claims which sound in state tort law.’” Everett v. Nort,

547 F. App’x 117, 121 (3d Cir. 2013) (quoting United States ex rel. Walker v. Fayette Cnty., 599

F.2d 573, 575 n. 2 (3d Cir. 1979)). Neither a detainee’s subjective dissatisfaction or disagreement

with the professional judgment of medical staff as to how best to deal with a medical issue are

normally sufficient to establish deliberate indifference. Hairston v. Director Bureau of Prisons,

563 F. App’x 893, 895 (3d Cir. 2014); White v. Napolean, 897 F.2d 103, 110 (3d Cir. 1990);

Andrews v. Camden Cnty., 95 F. Supp. 2d 217, 228 (D.N.J. 2000).

        The record of this matter clearly indicates that the officials at the jail were not deliberately

indifferent to Petitioner’s fever, nor the general risk posed by COVID-19. In accordance with CDC

guidance for correctional facilities, the jail has screened each detainee upon admission for fever or

disability, and accommodated disabilities as necessary, and has provided twenty-four hour medical

staff in the form of at least two nurses in the building at all times, a nurse practitioner on site at all

times, a physician on site sixteen hours a day, seven days a week, and an on call physician at all

times. (Document 6 attached to ECF No. 4 at 2-3). To prevent the spread of any COVID-19

infections, the jail has cancelled all classes conducted by volunteers or part-time workers, has

amassed a six-month inventory of supplies, and has provided detainees with education on best

practices for handwashing and social distancing during the pandemic. (Id. at 4). The jail has also

adopted a policy of providing daily monitoring for inmates who have medical conditions which

could aggravate COVID-19 infection, and prepared plans to remove such individuals to a separate

facility if the situation so required. (Id. at 4-5). The jail has also increased monitoring for all
  Case 2:20-cv-03675-SDW Document 6 Filed 04/21/20 Page 9 of 12 PageID: 352



detainees, established a separate quarantine facility, increased sanitization of jail facilities and

hired additional cleaning staff, provided meals directly to inmates in their pods, transitioned

attorney and contact visits to window visits only, limited entrance into the facility, increased health

screening of all employees and outside vendors before they enter the facility including by barring

those showing symptoms and high temperatures, and added nursing staff to all pre-booking

processes to provide a health and temperature check as each detainee or inmate arrives in the

facility. (Id. at 5-6). The jail has also acquired numerous COVID-19 testing kits, has set up

procedures for private attorney calls for detainees and inmates, has begun quarantining all new

detainees for fourteen days with twice daily temperature checks, implemented food safety policies,

and provided all inmates with a free daily five minute telephone call. (Id. at 7). All inmates or

detainees complaining of illness are being screened and subjected to health and temperature

checks, with any inmate showing signs of COVID-19 infection being provided a surgical mask,

and any inmate or detainee who has moderate or severe symptoms being immediately transferred

to a hospital for COVID-19 testing and treatment. (Id. at 8). Pending the outcome of testing,

symptomatic detainees are moved into quarantine for fourteen days in a separate housing unit in

which each detainee is housed singly in a cell normally given double occupancy to permit social

distancing. (Id. at 9). Those who have been exposed to individuals who have confirmed COVID-

19 cases and lack symptoms have also been housed together in a unit in which they remain for

fourteen days. (Id.). As the jail is currently operating well under capacity, these cohorted detainees

are provided “ample room for social distancing.” (Id.). The jail has also begun to provide

detainees with “unlimited access to soap and unlimited access to water” as well as provided

detainees with disinfectant upon request which they may use under an officer’s supervision

throughout the day. (Id. at 9-10). Clearly, jail officials are well aware of the risks and dangers
    Case 2:20-cv-03675-SDW Document 6 Filed 04/21/20 Page 10 of 12 PageID: 353



posed by COVID-19 and have taken more than adequate steps to alleviate that risk to the best of

their ability, and have also directly provided Petitioner treatment for the fever he suffered on or

about April 1, and Petitioner therefore cannot show that the jail has been deliberately indifferent

to his needs in relation to the COVID-19 pandemic.2 That these steps do not guarantee Petitioner

will remain healthy and free of the disease is immaterial, the constitution requires no such

perfection. See, e.g., Sacal-Micha; 2020 WL 1518861 at *6 (jail officials need not “fully

guarantee” a detainee’s health and safety to meet their constitutional obligations). Petitioner’s

conditions of confinement claim, to the extent that it is based on the deliberate indifference of jail

staff to the medical needs presented by the COVID-19 pandemic thus fails.

        Petitioner’s claim fares no better when construed as a more general conditions of

confinement claim.     Under the Due Process Clause, those individuals who are subject to

government detention not arising out of a criminal conviction, such as immigration detainees, may

not be subjected to conditions so harsh that they amount to punishment. Stevenson v. Carroll, 495

F.3d 62, 67 (3d Cir. 2007) (citing Bell v. Wolfish, 441 U.S. 520, 535-36 (1979). A claim

challenging conditions under the Due Process Clause thus has both a subjective and objective

component – the objective component requiring a showing that the deprivation involved in the

conditions was sufficiently serious, and the subjective component requiring that jail officials act

with a sufficiently culpable mind. Id. at 68. The subjective component can be established by

showing an express intent to punish; or by showing that the conditions in question were arbitrary,

purposeless, or excessive in relation to the ascribed governmental objective. Id. Conditions which



2
  To the extent Petitioner asserts without so much as a certification or affidavit in his reply brief
that he continues to be ill, he has provided no actual evidence or support for that assertion other
than Petitioner’s placement in quarantine pursuant to jail policies following his prior illness.
Petitioner has thus not shown that he suffers from a continuing medical condition requiring further
treatment.
 Case 2:20-cv-03675-SDW Document 6 Filed 04/21/20 Page 11 of 12 PageID: 354



are reasonably related to a legitimate government interest and which are not excessive in

relationship to that interest will therefore not support a claim in the absence of a showing of an

express intent to punish. Id. at 67-69.

        Here, Petitioner has not met either the objective or subjective prong of the Due Process

conditions of confinement test. While COVID-19 is a serious health crisis which undoubtedly

requires action on the part of jail officials, the officials here have taken, as outlined above,

significant responsive action to the illness both in the hopes of preventing its spread and treating

those who have been infected. In the absence of a specific and objectively pre-existing serious

medical condition which would oblige the jail to take further individualized steps to protect a

detainee from the virus, the steps the jail has taken in this matter have more than alleviated any

“deprivation” present in the facilities current conditions. As Petitioner has no such pre-existing

condition, and by his own admission was provided medical treatment and placed in quarantine

because of his fever, which has since apparently abated, Petitioner has not shown a sufficiently

serious deprivation in light of the significant steps the jail has taken to alleviate the risks posed by

COVID-19.

        Even were this not the case, however, Petitioner also cannot meet the subjective prong of

the Due Process test. First, Petitioner has not alleged, let alone shown, an express intent to punish.

Second, immigration detention is clearly reasonably related to a legitimate government interest –

the Government’s interest in securing those subject to removal proceedings pending the conclusion

of those proceedings in order to ensure they do not abscond and that they attend those proceedings

while also ensuring they are not a danger to the community in the meantime. See, Dawson, 2020

WL 1304557 at *2; see also Jennings, 138 S. Ct. at 836; Demore v. Kim, 538 U.S. 510, 523 (2003);

Zadvydas, 533 U.S. at 690-91.        Notwithstanding the COVID-19 crisis, and in light of the
 Case 2:20-cv-03675-SDW Document 6 Filed 04/21/20 Page 12 of 12 PageID: 355



significant steps the jail has taken to address that crisis, the conditions under which Petitioner is

currently confined are not excessive in relation to that purpose. Petitioner has thus failed to show

that the conditions under which he is housed are arbitrary, purposeless, or excessive, and his

conditions of confinement claim fails for that reason. Petitioner’s claims thus fail under either

applicable conditions of confinement claim available to him, and his petition is therefore denied.



III. CONCLUSION

       For the reasons expressed above, Petitioner’s habeas petition (ECF No. 1) is DENIED

WITHOUT PREJUDICE. An appropriate order follows.




Dated: April 21, 2020                                 s/ Susan D. Wigenton
                                                      Hon. Susan D. Wigenton,
                                                      United States District Judge
